DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 11 is withdrawn in view of the amendment filed 26 January 2022.

Claim Rejections - 35 USC § 112
The rejection under 35 USC § 112(b) is withdrawn in view of the amendment to claims 16 and 19.

Reasons for Allowance
Claims 11-16, 18, 19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Cunningham is considered the closest prior art. Cunningham discloses a Coriolis-type flow meter including a measuring tube (103A, 103B) that is bent in a rest position, an exciter (104) adapted to excite bending vibrations (c. 3, ll. 54-56), a first pair of vibration sensors (105A, 105D) arranged in a mirror-symmetrical manner with respect to the measuring tube transverse plane (transducers 105A and 105D are arranged in a mirror-symmetrical manner with respect to the transverse plane; fig. 1), and a second pair of vibration sensors (105B, 105C) arranged in a mirror-symmetrical manner with respect to the measuring tube transverse plane 
LeWinter teaches a Coriolis-type flow meter (100) having first (108, 110) and second (109, 11) pairs of vibration sensors (108, 110) that are arranged on first and second sides of a measuring tube (upper and lower sides of tubes 102A and 102B; fig. 1) for the purpose of balancing the sensor masses on each side of straight measuring tubes, to prevent unwanted twisting or torque (c. 8, ll. 19-32). However, the Office agrees with Applicant’s arguments filed 26 January 2022 (Response, p. 8) that since the measuring tubes of Cunningham are bent, it would not have been obvious to one of ordinary skill to modify the sensor arrangement of Cunningham with the balanced sensor positions of LeWinter, because the motivation of balancing the sensor masses would not apply. 
Therefore, neither Cunningham nor LeWinter, either alone or in combination disclose or suggest “wherein the first pair of vibration sensors is arranged on a first side of and offset from the measuring tube equatorial surface, and the second pair of vibration sensors is arranged on a second side of and offset from the measuring tube equatorial surface” in combination with the remaining claim elements as recited in claims 11-16, 18, 19, and 21-23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852